Citation Nr: 0112843	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for herniated lumbar disc 
(intervertebral disc syndrome).

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1995 to May 
1999.  

This case comes before the Board of Veterans' Appeals 
following a September 1999 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to service connection 
for intervertebral disc syndrome L4-5.  The RO subsequently 
granted this claim in July 2000 and assigned an original 
disability rating of 10 percent, effective from May 1999.  

The Board notes that in the September 1999 decision, the RO 
also denied claims for service connection for a right 
shoulder condition, migraine headaches and chronic bilateral 
ankle sprains as not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law eliminates the concept of a well-
grounded claim and provides for readjudication of all claims 
denied as not well grounded which became final beginning on 
July 14, 1999.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  These claims are referred to the RO for action 
deemed appropriate.


FINDING OF FACT

There is no issue or controversy currently before the Board 
as the RO granted the claim of entitlement to service 
connection for herniated lumbar disc (intervertebral disc 
syndrome) in a July 2000 decision.


CONCLUSION OF LAW

The appeal is dismissed due to the absence of a controversy 
at issue.  38 U.S.C.A. § 7105 (West 1991); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts in this case are not in dispute.  As 
noted earlier, the claimant appealed a September 1999 
decision by RO that denied her claim of entitlement to 
service connection for intervertebral disc syndrome L4-5.  
The RO subsequently granted this claim in July 2000 and 
assigned an original disability rating of 10 percent, 
effective from May 1999.  The case was later certified to the 
Board for appellate review.  

The RO has granted the claim of entitlement to service 
connection for intervertebral disc syndrome, which in 
essence, constitutes an entire grant of the benefit sought by 
the claimant.  

The case has been certified to the Board on the issue of 
increased in the original 10 percent rating that was assigned 
by the RO.  However, the Board does not have jurisdiction to 
adjudicate this claim because the issue of the proper 
compensation level following a grant of service connection is 
a new claim for adjudication purposes.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  

It is a well-established judicial precedent that when there 
is no case or controversy, or when a once live case or 
controversy becomes moot, the Court lacks jurisdiction.  See 
Bond v. Derwinski, 2 Vet.App. 376, 377 (1992).  

Inasmuch as the appellant has not voiced any disagreement 
with respect to the initial rating that was assigned by the 
RO, there is no "controversy" or "issue" currently before 
the Board as the claim for service connection for herniated 
lumbar disc (intervertebral disc syndrome) has been resolved 
entirely in the appellant's favor.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) (a case or controversy must exist 
in order to obtain appellate review).  Consequently, the 
current appeal must be dismissed.  38 U.S.C.A. § 7105 (West 
1991).


ORDER

The appeal is dismissed



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

